DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 2-6, 16-22, 24-27, 30-32, 39-41 and 44-46 are rejected under pre-AIA  35 U.S.C. 102 (a)(1) as being anticipated  by Remmers et al. U.S. Patent No. (5,921,942).
With respect to claim 2, Remmers et al. discloses a system for performing a titration for oral appliance therapy (figure 7, i.e. an adaptive mandibular positioner system; see also [(Col.4], lines 21-26) based on data collected at a plurality of protrusion levels [(Col.6], lines 42 – 63) and [(Col.13], lines 46-54, i.e. finding the mandible position at which peak flow and the flow profile do not improve after a predetermined step increase in displacement), comprising: 
an adjustable mandibular displacement device configured to be positioned in an oral cavity of a subject (figure 1, reference 22, i.e. an adjustable mandibular displacement device); and 
i.e. a personal computer and figure 2, i.e. long-term memory; see also Col. 9, lines 54-67), when executed by the processing unit, cause the system to: receive data related to at least two protrusion levels of the adjustable mandibular displacement device [(Col. 6, lines 42 – 63), i.e. the airways are monitored during increases of mandible displacement, see also figure 1, reference 40, i.e. a patient monitoring device; see also [(Col.5], lines 9-13), i.e. measurement of oxygen saturation, airflow and snoring sound, i.e. the values of these physiological parameters are related to the protrusion levels of the device) and a respective amount of time that the adjustable mandibular displacement device spends at each of the at least two protrusion levels [(Col.6], lines 55-53), it is implicit that the time the displacement device is in one position is recorded from the statement that the control unit gradually decreases the displacement if unobstructed breathing occurs for an extended period of time, emphasis added); and 
evaluate an outcome of oral appliance therapy with a mandibular repositioning appliance based on the data related to the at least two protrusion levels of the adjustable mandibular displacement device and the respective amount of time that the adjustable mandibular displacement device spends at each of the at least two protrusion levels [(Col.6], lines 36-63) and [(Col.9], lines 11-32), i.e. based on test displacements in the mandible and detected airflow data over time in a given displacement, results of these tests are evaluated and an optimal displacement is determined; Note: The claim does not specify that the actual amount of time at each position is measured. It is only specified that the evaluation is based on this time. This is the 
With respect to claim 3, Remmers et al. discloses the memory has further computer-executable instructions stored thereon that, when executed by the processing unit, cause the system to: receive physiological data collected from a subject during a test period; and detect one or more respiratory events using the physiological data ([Col.3], 58-65), i.e.. the treatment of obstructive sleep apnea in a patient by detecting obstruction in a patient's upper airway system, identifying periods of inspiration and expiration for the patient ([Col.4], lines 66-67) and ([Col.5], lines 1-13), i.e. attached to the adaptive control unit 36 is a recording and display device 38 (e.g., a polygraph paper chart and/or a magnetic recording device with a display) which receives inputs from the adaptive control unit 36 and from patient monitoring devices 40 (e.g., oxygen saturation, airflow, snoring sound).
With respect to claim 4, Remmers et al. discloses evaluating an outcome of oral appliance therapy with the mandibular repositioning appliance further comprises predicting an effective protrusion level of the adjustable mandibular displacement device ([Col.6], lines 65-67) and ([Col.7], lines 1-12).
With respect to claim 5, Remmers et al. discloses evaluating an outcome of oral appliance therapy with the mandibular repositioning appliance further comprises predicting whether the subject is a favorable candidate for oral appliance therapy with the mandibular repositioning appliance ([Col.1], lines 17-36), i.e., Remmers et al. discusses obstructive sleep apnea (OSA) is a common disorder which produces considerable morbidity and mortality. The disorder arises during sleep when the victim undergoes repeated cessation of breathing. This cessation results from an obstruction of the throat air passage (pharynx) due to severe narrowing or a collapse of the throat air passage. Repeated cessation of breathing reduces blood oxygen and disturbs sleep. Reduction in blood oxygen can cause hypertension, heart attacks and strokes. Additionally, sleep disturbances can produce excessive daytime sleepiness, headache, depression, irritability and cognitive impairments; these are considered favorable conditions with individuals suffering from obstructive sleep apnea, as such, discloses predicting whether the subject is a favorable candidate for oral appliance therapy with the mandibular repositioning appliance.
With respect to claim 6, Remmers et al. discloses evaluating an outcome of oral appliance therapy with the mandibular repositioning appliance further comprises comparing a frequency of occurrence of the one or more respiratory events at different protrusion levels ([Col.7], lines 56-67) and ([Col.8], lines 1-15). 
With respect to claim 16, Remmers et al. discloses the physiological data from the subject comprises at least one of oxygen saturation, respiratory airflow, acoustic energy, or vibration generated by the subject ([Col.5], lines 1-13), i.e. attached to the adaptive control unit 36 is a recording and display device 38 (e.g., a polygraph paper chart and/or a magnetic recording device with a display) which receives inputs from the adaptive control unit 36 and from patient monitoring devices 40 (e.g., oxygen saturation, airflow, snoring sound). 
With respect to claim 17, Remmers et al. discloses the physiological data from the subject comprises oxygen saturation ([Col.5], lines 1-13), i.e. attached to the adaptive control unit 36 is a recording and display device 38 (e.g., a polygraph paper chart and/or a magnetic recording device with a display) which receives inputs from the adaptive control unit 36 and from patient monitoring devices 40 (e.g., oxygen saturation, airflow, snoring sound). 
With respect to claim 18, Remmers et al. discloses the data related to one of the at least two protrusion levels of the adjustable mandibular displacement device is evaluated during a non-event period ([Col.10], lines 42-59). 
With respect to claim 19, Remmers et al. discloses the non-event period comprises a portion of a test period wherein a frequency of one or more respiratory events is less than a predetermined threshold ([Col.10], lines 42-59). 
With respect to claim 20, Remmers et al. discloses a mandibular displacement device controller or a computing device, wherein the mandibular displacement device controller or the computing device comprises the processing unit and the memory ([Col.4], lines 66-67) and ([Col.5], lines 1-19). 
With respect to claim 21, Remmers et al. discloses the mandibular displacement device controller and the computing device ([Col.4], lines 66-67) and ([Col.5], lines 1-19). 
With respect to claim 22, Remmers et al. discloses the mandibular displacement device controller is located at the subject's bedside, and wherein the computing device is located at the subject's bedside or remotely from the subject ([Col.3], lines 36-48) and ([Col.4], lines 20-26), i.e., an auto-mandibular positioning (i.e., auto-MP) system for adaptively providing a mandible position effective in treating obstructive sleep apnea. The auto-MP system is an automatic, self-adjusting mandibular positioner and controller which performs detection, analysis, and decision-making functions and ([Col.5], lines 5-16), ie., adaptive control unit 36 is usually located in an area near the patient and the mandibular positioning device 22. Attached to the adaptive control unit 36 is a recording and display device 38 (e.g., a polygraph paper chart and/or a magnetic recording device with a display) which receives inputs from the adaptive control unit 36 and from patient monitoring devices 40 (e.g., oxygen saturation, airflow, snoring sound) through the unit 36, which implies the computing device is located at the subject’s bedside. 
With respect to claim 24, Remmers et al. discloses a system for performing a titration for oral appliance therapy (figure 7, i.e. an adaptive mandibular positioner system; see also [(Col.4], lines 21-26) based on data collected at a plurality of protrusion levels [(Col.6], lines 42 – 63) and [(Col.13], lines 46-54, i.e. finding the mandible position at which peak flow and the flow profile do not improve after a predetermined step increase in displacement), comprising: 
an adjustable mandibular displacement device configured to be positioned in an oral cavity of a subject (figure 1, reference 22, i.e. an adjustable mandibular displacement device); 
a monitoring unit (40) configured to sense physiological information from the subject during a test period ([Col.5], lines 7-13), i.e., patient monitoring devices 40 (e.g., oxygen saturation, airflow, snoring sound); and 
a processing unit and a memory operatively coupled to the processing unit, the memory having computer-executable instructions stored thereon that (figure 1, reference 36) and [(Col.5], lines 2-4) i.e. a personal computer and figure 2, i.e. long-term memory; see also ([Col.9, lines 54-67), when executed by the processing unit, cause the system to: control a protrusion level of the adjustable mandibular displacement device during the test period ([Col.5], lines 13-49); 
evaluate an outcome of oral appliance therapy with a mandibular repositioning appliance based on a history of movement of the adjustable mandibular displacement device and the physiological information during the test period, wherein the changes in the protrusion level of the adjustable mandibular displacement device define the history of movement of the adjustable mandibular displacement device ([Col.7], lines 13-([Col.5], lines 20-49), i.e., the actuator system is comprised of a stepper motor controller connected to a personal computer for driving a stepper motor connected to a micrometer which moves a first hydraulic piston.
With respect to claim 25, Remmers et al. discloses the history of movement of the adjustable mandibular displacement device comprises movement between at least two protrusion levels ([Col.6], lines 64-67) and ([Col.7], lines 1-12). 
With respect to claim 26, Remmers et al. the history of movement includes an amount of time the adjustable mandibular displacement device spends at each of at least two protrusion levels ([Col.7], lines 56-67) and ([Col.8], lines 1-15). 
With respect to claim 27, Remmers et al. discloses the memory has further computer-executable instructions stored thereon that, when executed by the processing unit, cause the system to: receive one or more physiological inputs from the monitoring unit during the test period; and detect one or more respiratory events during the test period using the one or more physiological inputs ([Col.3], 58-65), i.e.. the treatment of obstructive sleep apnea in a patient by detecting obstruction in a patient's upper airway system, identifying periods of inspiration and expiration for the patient ([Col.4], lines 66-67) and ([Col.5], lines 1-13), i.e. attached to the adaptive control unit 36 is a recording and display device 38 (e.g., a polygraph paper chart and/or a magnetic recording device with a display) which receives inputs from the adaptive control unit 36 and from patient monitoring devices 40 (e.g., oxygen saturation, airflow, snoring sound).
With respect to claim 30, Remmers et al. discloses controlling a protrusion level of the adjustable mandibular displacement device during the test period is performed automatically ([Col.4], lines 21-26) and ([Col.6], lines 64-67) and ([Col.7], lines 1-12). 
With respect to claim 31, Remmers et al. discloses evaluating an outcome of oral appliance therapy with the mandibular repositioning appliance further comprises predicting whether the subject is a favorable candidate for oral appliance therapy with the mandibular repositioning appliance ([Col.1], lines 17-36), i.e., Remmer et al. discusses obstructive sleep apnea (OSA) is a common disorder which produces considerable morbidity and mortality. The disorder arises during sleep when the victim undergoes repeated cessation of breathing. This cessation results from an obstruction of the throat air passage (pharynx) due to severe narrowing or a collapse of the throat air passage. Repeated cessation of breathing reduces blood oxygen and disturbs sleep. Reduction in blood oxygen can cause hypertension, heart attacks and strokes. Additionally, sleep disturbances can produce excessive daytime sleepiness, headache, depression, irritability and cognitive impairments; these are considered favorable conditions with individuals suffering from obstructive sleep 
With respect to claim 32, Remmers et al. discloses evaluating an outcome of oral appliance therapy with the mandibular repositioning appliance further comprises predicting an effective protrusion level of the adjustable mandibular displacement device ([Col.6], lines 65-67) and ([Col.7], lines 1-12).
With respect to claim 39, Remmers et al. discloses the monitoring unit comprises at least one of an oxygen saturation monitor, an airflow monitor, a sound monitor, or a vibration monitor, and the one or more physiological inputs from the subject comprise at least one of oxygen saturation, respiratory airflow, acoustic energy, or vibration generated by the subject ([Col.7], lines 30-37). 
With respect to claim 40, Remmers et al. discloses  the one or more physiological inputs further comprise at least one of sleep stage, sleep position (abstract).
With respect to claim 41, Remmers et al. discloses the monitoring unit is an oxygen saturation monitor, and the one or more physiological inputs from the subject comprise oxygen saturation ([Col.7], lines 30-37). 
With respect to claim 44, Remmers et al. discloses a mandibular displacement device controller or a computing device, wherein the mandibular displacement device controller or the computing device comprises the processing unit and the memory ([Col.4], lines 66-67) and ([Col.5], lines 1-19). 
With respect to claim 45, Remmers et al. discloses the mandibular displacement device controller and the computing device ([Col.4], lines 66-67) and ([Col.5], lines 1-19). 
an auto-mandibular positioning (i.e., auto-MP) system for adaptively providing a mandible position effective in treating obstructive sleep apnea. The auto-MP system is an automatic, self-adjusting mandibular positioner and controller which performs detection, analysis, and decision-making functions and ([Col.5], lines 5-16), ie., adaptive control unit 36 is usually located in an area near the patient and the mandibular positioning device 22. Attached to the adaptive control unit 36 is a recording and display device 38 (e.g., a polygraph paper chart and/or a magnetic recording device with a display) which receives inputs from the adaptive control unit 36 and from patient monitoring devices 40 (e.g., oxygen saturation, airflow, snoring sound) through the unit 36,which implies the computing device is located at the subject’s bedside. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 23 and 47 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Remmers et al. U.S. Patent No. (5,921,942) in view of Sahin et al. U.S. Publication No. (2009/0173351 A1).
With respect to claim 23, Remmers et al. substantially discloses an oral appliance therapy (figure 7, i.e. an adaptive mandibular positioner system; see also [(Col.4], lines 21-26) that, when executed by a processing unit, cause the processing unit to: receive data related to at least two protrusion levels of an adjustable mandibular displacement device [(Col. 6, lines 42 – 63), i.e. the airways are monitored during increases of mandible displacement, see also figure 1, reference 40, i.e. a patient monitoring device; see also [(Col.5], lines 9-13), i.e. measurement of oxygen saturation, airflow and snoring sound, i.e. the values of these physiological parameters are related to the protrusion levels of the device) and a respective amount of time that the adjustable mandibular displacement device spends at each of the at least two protrusion levels, wherein the adjustable mandibular displacement device is positioned in an oral cavity of a subject during the titrationan adjustable mandibular displacement device configured to be positioned in an oral cavity of a subject levels [(Col.6], lines 55-53), it is implicit that the time the displacement device is in one position is recorded from the statement that the control unit gradually decreases the displacement if unobstructed breathing occurs for an extended period of time, emphasis added); and 
, i.e. based on test displacements in the mandible and detected airflow data over time in a given displacement, results of these tests are evaluated and an optimal displacement is determined; Note: The claim does not specify that the actual amount of time at each position is measured.  It is only specified that the evaluation is based on this time. This is the case in Remmers et al., which evaluates the period of unobstructed breathing after an actuation of the device and the time is based on the amount of time at the position).
Remmers et al. substantially discloses the invention as claimed except a non-transitory computer-readable medium.
Sahin et al. however, teaches a control system for a tongue stabilization device [0017] for treatment of snoring [0002] comprising a processor 5802 coordinates the operation of the transmit circuit along with communications circuit 5814, programmable power supply 5812, and user interface 5804. In some embodiments, processor 5802 is a general purpose microprocessor configured to execute program instructions and can be coupled to one or more memory elements. For example, processor 5802 can retrieve program instructions and configuration data from a read-only (ROM) and can store data and program instructions in a random-access (RAM) memory [0184]; NOTE: a random-access (RAM) memory is a non-transitory computer-readable medium ((CRM) that stores data for short periods or in the presence of power such as a memory device or Random Access Memory (RAM)).

With respect to claim 47, Remmers et al. substantially discloses an oral appliance therapy (figure 7, i.e. an adaptive mandibular positioner system; see also [(Col.4], lines 21-26) that, when executed by a processing unit, cause the processing unit to: control a protrusion level of an adjustable mandibular displacement device during a test period, wherein the adjustable mandibular displacement device is positioned in an oral cavity of a subject during the titration; monitor changes in the protrusion level of the adjustable mandibular displacement device during the test period ([Col.6], lines 64-67) and ([Col.7], lines 1-30 and 56-67); and 
evaluate an outcome of oral appliance therapy with a mandibular repositioning appliance based on a history of movement of the adjustable mandibular displacement device and the physiological information during the test period, wherein the changes in the protrusion level of the adjustable mandibular displacement device define the history of movement of the adjustable mandibular displacement device ([Col.7], lines 2-67) and ([Col.8], lines 1-28).
Remmers et al. substantially discloses the invention as claimed except a non-transitory computer-readable medium.
Sahin et al. however, teaches a control system for a tongue stabilization device [0017] for treatment of snoring [0002] comprising a processor 5802 coordinates the operation of the transmit circuit along with communications circuit 5814, programmable power supply 5812, and user interface 5804. In some embodiments, processor 5802 is a general purpose microprocessor configured to execute program instructions and can be coupled to one or more memory elements. 
In view of the teachings of Sahin et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the computer or processor of Remmers et al. by incorporating a non-transitory computer-readable medium for storage of short-lived data.

Allowable Subject Matter
Claims 7-15, 28-29, 33-38 and 42-43 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The closest prior art drawn to Remmers et al. fails to show or make obvious the claimed combinations of elements particularly the limitations as set forth in dependent claims 7-15, 28-29, 33-38 and 42-43 which recite features not taught or suggested by the prior art drawn to Remmers et al.

Accordingly, a prima facie case of obviousness or an anticipation rejection cannot be established with respect to the claimed subject matter as set forth in claims 7-15, 28-29, 33-38 and 42-43.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OPHELIA ALTHEA HAWTHORNE whose telephone number is (571)270-3860.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on 5712703076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/OPHELIA A HAWTHORNE/            Primary Examiner, Art Unit 3786